OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
The procedures "followed in the adjustment committee proceedings challenged by petitioner conformed with the regulations governing adjustment committees then in effect. The *1026adjustment committee determinations resulted only in the inmate’s confinement to “less amenable and more restrictive quarters” for the purpose of maintaining institutional order and safety rather than as punishment. Thus, compliance with the minimal due process requirements of Wolff v McDonnell (418 US 539) was not mandated (Hewitt v Helms, 459 US 460, 468; Matter of Amato v Ward, 41 NY2d 469, 472-473).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.